Exhibit 10.5


Bigelow Income Properties, LLC
4801 Main, Suite 1000
Kansas City, Missouri 64112
 


 
July 28, 2011




Mayer Hoffman McCann PC
11440 Tomahawk Creek Parkway
Leawood, Kansas 66211




We are providing this letter In connection with your review of the Interim
financial information of Bigelow Income Properties, LLC as of June 30, 2011 and
for the period then ended (interim financial information) for the purpose of
expressing limited assurance that there are no material modifications that
should be made to the statements in order for them to be in conformity with
generally accepted accounting principles. We confirm that we are responsible for
the fair presentation of the interim financial information In conformity with
generally accepted accounting principles. We are also responsible for
establishing and maintaining effective internal control over financial
reporting.


Certain representations in this letter are described as being limited to matters
that are material. Items are considered material, regardless of size, if they
involve an omission or misstatement of accounting information that, in light of
surrounding circumstances, makes it probable that the judgment of a reasonable
person using the information would be changed or influenced by the omission or
misstatement.


We confirm, to the best of our knowledge and belief, as of July 28, 2011, the
following representations made to you during your review.


1)
The interim financial Information referred to above has been prepared and
presented in conformity with accounting principles generally accepted in the
United States applicable to interim financial information and with the
instructions to Form 10-Q and Article 8 of Regulation S-X. The interim financial
information has been prepared on a basis consistent with prior interim periods
and years and includes all disclosures necessary and required to be included by
the laws and regulations to which the Company is subject.



2)
We have designed our internal control over financial reporting to provide
reasonable assurance regarding the reliability of financial reporting and the
preparation of interim financial Information for external purposes in accordance
with generally accepted accounting principles.



3) 
We have made available to you all

 

  a)   Financial records and related data.           b)   Minutes of the
meetings of stockholders, directors, and committees of directors, or summaries
of actions of recent meetings for which minutes have not been
prepared

 
4) 
There have been no communications from the SEC or other regulatory agencies
concerning noncompliance with, or deficiencies in, financial reporting
practices.



5) 
There are no material transactions that have not been properly recorded in the
accounting records underlying the interim financial information.



6) 
We acknowledge our responsibility for the design and implementation of programs
and controls to prevent and detect fraud.


 
 

--------------------------------------------------------------------------------

 

7) 
We have no knowledge of any fraud or suspected fraud affecting the entity
involving management; employees who have significant roles in internal control
over financial reporting; or others where the fraud couldhave a material effect
on the interim financial Information.



8) 
We have no knowledge of any allegations of fraud or suspected fraud affecting
the Company received in communications from employees, former employees,
analysts, regulators, short sellers, or others.



9) 
We have no plans or intentions that may materially affect the carrying value or
classification of assets and liabilities.



10) 
There are no material losses (such as from obsolete inventory or purchase or
sales commitments) that have not been properly accrued or disclosed in the
financial statements.



11) 
There are no:

 

  a)   Violations or possible violations of laws or regulations whose effects
should be considered for disclosure in the interim financial information or as a
basis for recording a loss contingency.           b)   Unasserted claims or
assessments that our lawyer has advised us are probable of assertion that must
be disclosed in accordance with FASB ASC 450 (formerly Statement of Financial
AccountingStandards No. 5).           c)   Other material liabilities or gain or
loss contingencies that are required to be accrued or disclosed by FASB ASC 450
(formerly FASB Statement of Financial Accounting Standards No. 5).

  
12)
The Company has appropriately reconciled its general ledger accounts to their
related supporting information.  All reconciling Items considered to be material
were identified and included on the reconciliations and were appropriately
adjusted in the interim financial information.



13)
The Company has satisfactory title of all owned assets, and there are no liens
or encumbrances on such assets nor has any asset been pledged as collateral
except as made known to you.



14)
We have complied with all aspects of contractual agreements that would have a
material effect on the interim financial information in the event of
noncompliance.



15) 
The following have been properly recorded or disclosed in the interim financial
information:

 

  a)   Related party transactions and related accounts receivable or payable,
including sales, purchases, loans, transfers, leasing arrangements, and
guarantees.           b)   Guarantees, whether written or oral, under which the
company is contingently liable.           c)   Significant estimates and
material concentrations known to management that are required to be disclosed in
accordance with FASB ASC 275 (formerly AICPA Statement of Position 94-6,
Disclosure of Certain Significant Risks and Uncertainties).

 
16) 
No events have occurred subsequent to the balance sheet date and through the
date of this letter that would requireadjustment to, or disclosure in, the
interim financial information, other than the additional note for $35,000, which
is disclosed in the financial statements.



17) 
We have responded fully and truthfully to all inquiries made to us by you during
your review.



 

Signature: /s/ Charles Christian Kirley       Charles Christian Kirley, Sole
Member-Manager                     Signature: /s/ Ed Place      
Ed Place, Director
   

 